DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/28/18 and 2/26/21.  Claims 1-20 were previously pending and subject to a restriction/election requirement mailed 2/10/21.  Claims 1, 5, 8, 10, 14, 16 and 20 were elected with traverse in a reply filed 4/26/2017 with claims 2-4, 6-7, 9, 11-13, 15, and 17-19 being withdrawn as being directed to a non-elected invention.  Therefore, Claims 1, 5, 8, 10, 14, 16 and 20 is/are pending and have been addressed below.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/26/21 is acknowledged.  The traversal is on the grounds that the remaining claims from the non-groups are dependent upon a base claim within the elected group and therefore should 
The undue burden is in the searching, as stated in the Restriction Requirement, sent 2/10/2021, pg. 4, “The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)."  The Applicant further argues that there would be no serious burden on the search or examination of all of the claims since because it would be more efficient and consistent than separating the claims.  Applicant' s arguments are unpersuasive because they fail to explain how it would be more efficient to search and examine four different classifications as opposed to one.
The original restriction was necessitated by the fact that subcombination I has separate utility such as skill-based matching of a person or a group to a task, subcombination II has separate utility such as employment or hiring, subcombination III has separate utility such schedule adjustment for a person or group, and subcombination IV has separate utility such multiple levels of security.  .  The restriction requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that it is the responsibility of the examiner in withdrawing claims not the applicant. See MPEP 821, “All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner... (emphasis added).” Therefore, claims 2-4, 6-7, 9, 11-13, 15, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/21.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/12/19, 4/29/19, and 8/18/20 was/were considered by the examiner.

Claim Objections
Claim(s) 5, 14, and 20 is/are objected to because of the following informalities: the claims state “storing the use skills and specializations identified from the monitoring of user experiences and other data” and they should state storing the user skills and specializations identified from the monitoring of user experiences and other data. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5, 8, 10, 14, 16 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 10, and 16, as drafted, is/are a process (claim(s) 16 recites a series of steps) and system (claim(s) 1 and 10 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to wearable device coding for customer application and transitioning.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 16: deploying a wearable device to one or more users associated with an entity;
identifying user associated with deployed wearable and identify user skills and specialization;
identifying one or more customers at a location associated with the entity, wherein the one or more customers require a user associated with the entity with specific skills or specialization;
identifying the wearable at the location associated with the entity, wherein identifying the wearable at the location further comprises determining if the user associated with the wearable is currently with another customer;

transmitting a ping to the wearable of the user to greet customer at the location.
Claim 1 and 10: the same analysis as claim(s) 16.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include wearable device to one or more users (claim(s) 1, 10, and 16), system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device (claim(s) 1), computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code (claim(s) 10), computer (claim(s) 16), and electronic watch claim (claim(s) 8).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0037-0041]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 5, 8, 14, and 20 add to or further define the abstract idea of claim(s) 1, 10, and 16 with a) additional steps to monitor customer interaction for user skill, receive input on user skill from user or manager and/or b) deploying the wearable device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2016/0012410 A1) in view of Van Nest et al. (US 2013/0254304 A1) and Guday et al. (US 2017/0048251A1).

Regarding claim 1, 10, and 16, Hanson teaches a computer-implemented method for wearable device coding for customer application and transitioning, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [0024, 0031] for a :
identifying user associated with a device and identify user skills and specialization [see at least [0082-0084] for step 806 where a user associated with a device is identified; [0085-0086] step 810 identifies a user based on a user skillset];
identifying one or more customers at a location associated with the entity, wherein the one or more customers require a user associated with the entity with specific skills or specialization [see at least [0108, 0082] step 1110 identify customer and customer location; [0085-0086] for a customer requires a specific skill and an employee close to the customer is identified];
identifying the devices at the location associated with the entity, wherein identifying the devices at the location further comprises determining if the user associated with the device is criteria [see at least [0081-0082] for identify devices at a company location [0085-0086] determine if employee of device has a particular skillset];
matching the one or more customers at the location with one or more users at the location based on skills or specialization [see at least [0085-0086] for match an employee to a customer based on employee’s skill and location]; and
transmitting a ping to the wearable device of the user to greet customer at the location [see at least [0086] notify employee to meet customer as the customer’s location].


determining if the user associated with the device is currently with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to indicate that the employee is not available”];
matching the one or more customers at the location with one or more users at the location based on skills or specialization and users that are not with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to indicate that the employee is not available” [0084] if an employee is available and has a skill match to the customer request ( [0081-0083] explains skill match) , the employee and customer are matched; [0088] match based on location and available because not with another customer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Van Nest to include the limitation(s) above as disclosed by Van Nest.  Doing so would a) further define what an available and unavailable associate is, b) further define how customers and associates are matched, and c) both and a and b will help ensure “customers who are assisted by a sales associate are much more likely to buy an item than customers who do not receive assistance” [see at least Van Nest [0004] ].

Hanson in view of Van Nest doesn’t/don’t explicitly teach but Guday discloses
deploying a wearable device to one or more users associated with an entity; wearable devices [see at least [0024] for activate employee device [0021] employee device is a wearable device];
wearable devices [see at least [0021] employee devices includes wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Van Nest with Guday to include the limitation(s) above as disclosed by Guday.  Doing so would further define Hanson in view of Van Nest’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Guday [0021, 0024] ].
Furthermore, all of the claimed elements were known in the prior arts of Hanson, Van Nest, and Guday and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Van Nest and Guday as applied to claim(s) 1, 10 and 16 above and further in view of Van Pelt et al. (US 2014/0122188 A1).

Regarding claim 5, 14, and 20, modified Hanson teaches the system of claim 1, wherein identifying user associated with deployed wearable device and identify user skills and specialization
further comprises:
monitoring user experiences with customers during employment obligations for identification of user skills and specialization [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076-0077],
then see at least [0109] for both customer and employee activity history is monitored to determine customer need and employee expertise];
storing the use skills and specializations identified from the monitoring of user experiences and other data [see at least [0053] store employee skills; [0109] for both customer and employee activity history is monitored to determine customer need and employee expertise and other data on employee skills].

Modified Hanson doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such employee matching to a task, Van Pelt discloses receiving input from the user or a manager with user skills and specialization [0095] storing worker performance and profile data; [0028] profile information is obtained from user via social network data, where profile information is expertise related information]; and
storing the use skills and specializations identified from the received inputs [0095] storing worker performance and profile data; [0028] profile information is obtained from user via social network data, where profile information is expertise related information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hanson with Van Pelt to include the limitation(s) above as disclosed by Van Pelt.  Doing so would help further ensure the right employee is picked for the customer [see at least Van Pelt [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson and Van Pelt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Van Nest and Guday as applied to claim(s) 1 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 8, modified Hanson teaches the system of claim 1 and 
Hanson teaches other devices across the entity, wherein the user is an associate engaged in obligations for the entity [see at least [0061, 0048] for 412 associate user device where the associate user is of a bank (entity) ].

Modified Hanson doesn’t/don’t explicitly teach that the device is wearable nor that the wearable device is an electronic watch but Guday discloses wherein deploying the wearable device to one or more users further comprises deploying an electronic watch [see at least [0024] for activate employee device [0021] employee device is a wearable device such as a watch].
the limitation(s) above as disclosed by Guday.  Doing so would further define modified Hanson’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Guday [0021, 0024] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson and Guday and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Hanson teaches the entity has other user devices in addition to the electronic watch but doesn’t/don’t explicitly teach that the electronic watch has an interactive user interface that can communicate with other wearable devices but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 respectively] for wearable devices that communicate to other wearable devices or an associated computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would further define transmission of data of mobile devices (see at least Hanson [0080] ) by providing “finer grained 

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES WEBB/Examiner, Art Unit 3624